Citation Nr: 0218170	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-11 290	)	DATE
	)
	)



THE ISSUE


Whether the November 30, 2001 decision of the Board of 
Veterans' Appeals which denied service connection for 
seizures and blackouts, and denied reopening of claims of 
service connection for a stomach/gastrointestinal 
disorder, and a nasal disorder, should be reversed or 
revised on the grounds of clear and unmistakable error.



REPRESENTATION

Moving Party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 motion from the veteran for 
revision or reversal on the grounds of clear and 
unmistakable error in a November 2001 Board decision which 
denied service connection for seizures and blackouts, and 
denied reopening claims of service connection for a 
stomach/gastrointestinal disorder, and a nasal disorder.  
His representative has filed a written presentation in 
support of the motion.


FINDINGS OF FACT

1.  In a November 30, 2001 decision, the Board denied 
entitlement to service connection for seizures and 
blackouts, a stomach/gastrointestinal disorder, and a 
nasal disorder, essentially on the basis that the veteran 
did not suffer from a chronic seizure or blackout 
disorder, and that new and material evidence had not been 
submitted sufficient to reopen the veteran's previously-
denied claims for service connection for a 
stomach/gastrointestinal disorder and a nasal disorder.

2.  The veteran has alleged that service connection should 
have been granted, as the evidence supported his claims, 
and, specifically, that the evidence showed that his 
seizure/blackout disorder, stomach/gastrointestinal 
disorder, and nasal disorder were incurred in or 
aggravated by active military service.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice 
to refiling.  38 U.S.C.A. § 7111 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.1403, 20.1404(b) (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 30, 2001, the Board issued a decision in which 
the veteran's claims of entitlement to service connection 
for seizures and blackouts, a stomach/gastrointestinal 
disorder, and a nasal disorder were denied.  In December 
2001, the veteran filed a Motion for Reconsideration of 
the Board's November 2001 decision, which was subsequently 
denied in April 2002.  In April 2002, the veteran once 
again filed a Motion for Reconsideration of the Board's 
November 2001 decision.  That Motion for Reconsideration 
was denied in June 2002.  In July 2002, there was received 
the veteran's motion alleging clear and unmistakable error 
in the Board's November 30, 2001 decision denying 
entitlement to service connection for seizures and 
blackouts, a stomach/gastrointestinal disorder, and a 
nasal disorder.

Motions to review prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400 
through 20.1411 (2002).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging clear and unmistakable 
error in a prior Board decision must set forth clearly and 
specifically the alleged clear and unmistakable error or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result 
would have been different but for the alleged error.  
Nonspecific allegations of failure to follow regulations 
or failure to give due process, or any other general, 
nonspecific allegations of error, are insufficient to 
satisfy the requirements of the previous sentence.  
Motions that fail to comply with the requirements set 
forth in this paragraph shall be dismissed without 
prejudice.  The Board notes that it has original 
jurisdiction to determine whether clear and unmistakable 
error exists in a prior final Board decision.  

38 C.F.R. § 20.1403 relates to what does and does not 
constitute clear and unmistakable error, and provides as 
follows: 

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, 
of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would 
have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extent at the time were incorrectly 
applied.  

(b) Record to be Reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.

(2) Special Rule for Board Decisions Issued on or After 
July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision 
was made includes relevant documents possessed by the 
Department of Veterans Affairs (VA) not later than 90 days 
before such record was transferred to the Board for review 
in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.

(c) Errors that Constitute Clear and Unmistakable Error.  
To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an 
error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of Situations that are not Clear and 
Unmistakable Error:

(1) Changed Diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to Assist.  The Secretary's failure to fulfill 
the duty to assist.

(3) Evaluation of Evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in Interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  (Authority:  
38 U.S.C.A. §§ 501(a), 7111 (West 1991 & Supp. 2002)).

The Board points out that a review for clear and 
unmistakable error in a prior Board decision must be based 
on the record and the law that existed when that decision 
was made.

In this case, the moving party has not demonstrated that 
the Board's November 30, 2001 decision contains clear and 
unmistakable error.  That decision found that the veteran 
did not, in fact, currently suffer from a chronic seizure 
or blackout disorder, and that new and material evidence 
had not been submitted sufficient to reopen the veteran's 
previously-denied claims of service connection for a 
stomach and/or gastrointestinal disorder, or a nasal 
disorder.  More specifically, the Board determined that 
the veteran did not currently suffer from a chronic nasal 
disorder of any kind, and that a gastrointestinal/stomach 
disorder was not shown to have been present either in 
service, or within the first year following service 
discharge.

In his July 2002 motion, the veteran argued that "clear 
and unmistakable error bases and approaches clearly and 
specifically provided were not assured by the Board as 
indicated (in the) decision of November 30, 2001."  The 
veteran additionally argued that "the laws and statutes 
require(d) the Secretary to assist the claimant-veteran in 
developing the facts pertinent to the claim."  Such 
allegations do not constitute a valid claim of clear and 
unmistakable error.  As stated by the United States Court 
of Appeals for Veterans Claims (Court), for clear and 
unmistakable error to exist:

(1) "[e]ither the correct facts, as 
they were known at that time, were not 
before the adjudicator (i.e., more than 
a simple disagreement as to how the 
facts were weighed or evaluated), or 
the statutory or regulatory provisions 
extent at the time were incorrectly 
applied;" (2) the error must be 
"undebatable" and of the sort "which, 
had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 
(1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable error.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer 
v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only 
conclude that the original decision was fatally flawed at 
the time it was made."  Russell, 3 Vet. App. at 313.  "It 
must always be remembered that [clear and unmistakable 
error] is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement as to 
how the Board evaluated the facts is inadequate to raise a 
claim of clear and unmistakable error.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).

In this respect, the veteran has raised a generic 
allegation of error concerning the November 2001 Board 
decision, but not necessarily any discrete issue of clear 
and unmistakable error.  He has alleged that the November 
2001 decision was the product of error essentially because 
that decision failed to find that the evidence, as he 
claimed, demonstrated a relationship between his service 
and the disabilities for which service connection was 
being sought, or, in the alternative, that the 
disabilities in question were in any way related to his 
service-connected psychiatric disorder.  This argument 
constitutes disagreement only as to how the evidence was 
interpreted and evaluated, and, as such, cannot provide a 
basis for a finding of clear and unmistakable error.  Nor 
do the veteran's allegations of a failure in the "duty to 
assist" rise to such a level.  See 38 C.F.R. 
§ 20.1403(d)(3) (2001); see also Luallen, supra.

With regard to the potential for further development of 
the veteran's claim, as would possibly be required under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100-5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), the Board notes that the Court has held 
that the VCAA is not applicable to claims of clear and 
unmistakable error, inasmuch as clear and unmistakable 
error claims are not conventional appeals, but rather 
requests for revision of previous decisions.  As such, 
veterans alleging clear and unmistakable error are not 
"claimants," and a "claimant," as defined by 38 U.S.C.A. 
§ 5100 (2001), cannot encompass a person seeking a 
revision of a final decision based upon clear and 
unmistakable error pursuant to 38 U.S.C.A. §§ 5109(A) and 
7111.  As a consequence, VA's duties to notify and assist 
contained in the VCAA are not applicable to clear and 
unmistakable error motions.  Livesay v. Principi, No. 00-
51 (US Vet. App., Aug. 30, 2001).  It is noted that these 
provisions were considered and explained in the decision 
herein being reviewed.

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set 
forth specific allegations of error, either of fact or 
law, in the November 30, 2001 decision by the Board.  
Accordingly, in the absence of any additional allegations, 
the motion is dismissed without prejudice for the veteran 
to refile.


ORDER

The motion is dismissed without prejudice to refiling.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that 
tells you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 
1988" as a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for representing 
you.


 



